Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 1 of 66 PageID #: 2296




                            EXHIBIT A
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 2 of 66 PageID #: 2297
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 3 of 66 PageID #: 2298
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 4 of 66 PageID #: 2299
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 5 of 66 PageID #: 2300
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 6 of 66 PageID #: 2301
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 7 of 66 PageID #: 2302
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 8 of 66 PageID #: 2303
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 9 of 66 PageID #: 2304
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 10 of 66 PageID #: 2305
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 11 of 66 PageID #: 2306
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 12 of 66 PageID #: 2307
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 13 of 66 PageID #: 2308
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 14 of 66 PageID #: 2309
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 15 of 66 PageID #: 2310
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 16 of 66 PageID #: 2311
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 17 of 66 PageID #: 2312
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 18 of 66 PageID #: 2313
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 19 of 66 PageID #: 2314
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 20 of 66 PageID #: 2315
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 21 of 66 PageID #: 2316
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 22 of 66 PageID #: 2317
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 23 of 66 PageID #: 2318
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 24 of 66 PageID #: 2319
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 25 of 66 PageID #: 2320
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 26 of 66 PageID #: 2321
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 27 of 66 PageID #: 2322
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 28 of 66 PageID #: 2323
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 29 of 66 PageID #: 2324
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 30 of 66 PageID #: 2325
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 31 of 66 PageID #: 2326
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 32 of 66 PageID #: 2327
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 33 of 66 PageID #: 2328
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 34 of 66 PageID #: 2329
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 35 of 66 PageID #: 2330




                             EXHIBIT A
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 36 of 66 PageID #: 2331



                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

  VALESKA SCHULTZ et al.,                         )
                                                  )
                 Plaintiffs,                      )
                                                  )
  v.                                              )            Case No. 4:16-cv-1346-JAR
                                                  )
  EDWARD D. JONES & CO., L.P., et al.,            )
                                                  )
                 Defendants.                      )


              JUDGMENT APPROVING SETTLEMENT OF CLASS ACTION

        WHEREAS, Valeska Schultz, Melanie Waugh, and Rosalind Staley (the “Plaintiffs”) in

 the above captioned-lawsuit (the “Action”) on behalf of themselves and the Settlement Class,

 and Defendants Edward D. Jones & Co., L.P., The Edward Jones Investment and Education

 Committee, The Edward Jones Profit Sharing and 401(k) Administrative Committee, Brett

 Bayston, Bonnie Caudle, Mark Vivian, Stina Wishman, Jan-Marie Kain, Linda Bannister, Ann

 Echelmeier, Curtis Long, David Gibson, Ken Blanchard, Jason Jonczak, Julie Rea, Asma

 Usmani, Glen Kolod, Juli Johnson, Jess Dechant and Peggy Robinson (the “Defendants”), have

 entered into a Class Action Settlement Agreement dated December 11, 2018, (the “Settlement

 Agreement”), that provides for a complete dismissal with prejudice of all claims asserted in the

 Action against Defendants by Settlement Class Members on the terms and conditions set forth in

 the Settlement Agreement, subject to the approval of this Court (the “Settlement”);

        WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein shall

 have the same meaning as they have in the Settlement Agreement;

        WHEREAS, by Order dated __________ (the “Preliminary Approval Order”), this Court

 (1) conditionally certified the Settlement Class and appointed Class Counsel; (2) preliminarily


                                                 1
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 37 of 66 PageID #: 2332



 approved the Settlement; (3) directed notice to Settlement Class Members and approved the plan

 and form of Notice; (4) appointed a Settlement Administrator; (5) scheduled a Fairness Hearing;

 and (6) scheduled a hearing on Plaintiffs’ Counsels’ motion for fees and costs and the payment

 of Case Contribution Awards;

        WHEREAS, due and adequate notice has been given to the Settlement Class;

        WHEREAS, the Court conducted a hearing on __________ (the “Fairness Hearing”) to

 consider, among other things, (a) whether the proposed Settlement on the terms and conditions

 provided for in the Settlement Agreement is fair, reasonable, adequate and in the best interests of

 the Settlement Class and should be approved by the Court; (b) whether a Judgment substantially

 in the form attached as Exhibit A to the Agreement should be entered dismissing with prejudice

 all claims asserted in the Action against Defendants with respect to Settlement Class Members;

 (c) whether the proposed Plan of Allocation for the proceeds of the Settlement is fair and

 reasonable and should be approved; (d) whether the motion by Plaintiffs’ Counsel for an award

 of attorneys’ fees and reimbursement of litigation expenses and for Case Contribution Awards

 should be approved; and

        WHEREAS, the Court having reviewed and considered the Settlement Agreement, all

 papers filed and proceedings held herein in connection with the Settlement, all oral and written

 comments received regarding the proposed Settlement, and the record in the Action, and good

 cause appearing therefor;

        NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

        1.      Jurisdiction: The Court has jurisdiction over the subject matter of the Action,

 and all matters relating to the Settlement, as well as personal jurisdiction over all of the Parties

 and each of the Settlement Class Members.




                                                   2
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 38 of 66 PageID #: 2333



        2.      Incorporation of Settlement Documents: This Judgment incorporates and

 makes a part hereof: (a) the Settlement Agreement filed with the Court on December 11, 2018,

 including the Plan of Allocation submitted therewith, and (b) the Notice submitted approved by

 the Court on __________.

        3.      Class Certification for Settlement Purposes: The Court hereby affirms its

 determinations certifying, for the purposes of the Settlement only, the Action as a class action

 pursuant to Rule 23(b)(1) of the Federal Rules of Civil Procedure with the Settlement Class

 consisting of all Current and Former Participants in the Plan who maintained a balance of any

 amount in the Plan at any point during the period from August 19, 2010 to the date of entry of

 the Preliminary Approval Order.

        4.      Adequacy of Representation: Pursuant to Rule 23 of the Federal Rules of Civil

 Procedure, and for the purposes of Settlement only, the Court hereby affirms its determinations

 in the Preliminary Approval Order certifying Plaintiffs as Class Representatives for the

 Settlement Class and appointing Plaintiffs’ Counsel as Class Counsel for the Settlement Class

 both in terms of litigating the claims of the Settlement Class and for purposes of entering into

 and implementing the Settlement and finding that the Settlement has satisfied the requirements

 of Federal Rules of Civil Procedure 23(a)(4) and 23(g).

        5.      Notice: The Court finds that the dissemination of the Notice: (i) was implemented

 in accordance with the Preliminary Approval Order; (ii) constituted the best notice reasonably

 practicable under the circumstances; (iii) constituted notice that was reasonably calculated, under

 the circumstances, to apprise all Settlement Class Members of the pendency of the Action, of the

 effect of the Settlement (including the releases provided for therein), of Plaintiffs’ Counsels’

 motion for an award of attorneys’ fees and reimbursement of litigation expenses and case




                                                  3
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 39 of 66 PageID #: 2334



 contribution awards, of their right to object to the Settlement, the Plan of Allocation and

 Plaintiffs’ Counsels’ motion for attorneys’ fee and reimbursement of litigation expenses, and of

 their right to appear at the Fairness Hearing; (iv) constituted due, adequate, and sufficient notice

 to all persons or entities entitled to receive notice of the proposed Settlement; and (v) satisfied

 the requirements of Rule 23 of the Federal Rules of Civil Procedure, the United States

 Constitution including the Due Process Clause, and all other applicable law and rules.

        6.      Final Settlement Approval and Dismissal of Claims: Pursuant to, and in

 accordance with, Rule 23 of the Federal Rules of Civil Procedure, this Court hereby fully and

 finally approves the Settlement set forth in the Agreement in all respects including, without

 limitation, the amount of the Settlement; the releases provided for therein, including the release

 of the Plaintiffs’ Claims as against the Defendants and the Defendants’ Claims as against the

 Plaintiffs; and other dismissal with prejudice of the claims asserted in the Action against

 Defendants by Settlement Class Members, and finds that the Settlement is, in all respects, fair,

 reasonable and adequate, and is in the best interests of Plaintiffs and the Settlement Class. The

 Parties are directed to implement, perform and consummate the Settlement in accordance with

 the terms and provisions of the Agreement.

        7.      As of the Effective Date, pursuant to Fed. R. Civ. P. 54(b), all of the claims

 asserted in this Action against Defendants by Plaintiffs and Settlement Class Members are

 hereby dismissed with prejudice. The Parties shall bear their own costs and expenses, except as

 otherwise expressly provided in the Settlement Agreement.

        8.      Binding Effect: The terms of the Settlement Agreement and of this Judgment

 shall be forever binding on Defendants, Plaintiffs and all Settlement Class Members, as well as

 their respective heirs, executors, administrators, predecessors, successors and assigns.




                                                   4
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 40 of 66 PageID #: 2335



        9.      Releases: The releases set forth in the Settlement Agreement, including but not

 limited to Paragraphs 5.1 and 5.3 of the Settlement Agreement (the “Releases”), together with

 the definitions contained in Paragraphs 1.11, 1.30 and 1.40 of the Settlement Agreement relating

 thereto, are expressly incorporated herein in all respects. The Releases are effective as of the

 Effective Date. Accordingly, the Court orders that, as of the Effective Date:

             a. The Plaintiffs and each of the other Settlement Class Members, on behalf of

                themselves and their respective officers, directors, heirs, executors,

                administrators, predecessors, successors, affiliates and assigns, shall be deemed to

                have, and by operation of law and of the judgment shall have, fully, finally and

                forever compromised, settled, released, resolved, relinquished, waived,

                discharged, and dismissed with prejudice each and every Claim against the

                Defendants and the other Defendant Released Parties and shall forever be

                enjoined from prosecuting any or all of the Plaintiffs’ Claims against any of the

                Defendant Released Parties as more fully set forth in the Settlement Agreement;

                and

             b. Each of the Defendants, on behalf of themselves and their respective officers,

                directors, heirs, executors, administrators, predecessors, successors, affiliates and

                assigns, shall be deemed to have, and by operation of law and of the judgment

                shall have, fully, finally and forever compromised, settled, released, resolved,

                relinquished, waived, discharged and dismissed with prejudice each and every

                Defendants’ Claim against Plaintiffs and shall forever be enjoined from

                prosecuting any or all of the Defendants’ Claims against the Plaintiffs, as more

                fully set forth in the Settlement Agreement.




                                                   5
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 41 of 66 PageID #: 2336



        10.     Bar Order: Upon the Effective Date, all persons and entities shall be

 permanently enjoined, barred and restrained from bringing, commencing, prosecuting or

 asserting any and all claims, actions, suits, causes of actions, arbitrations, or demands in any

 forum against any of the Parties for recovery, contribution, indemnification or otherwise for any

 damages allegedly arising from any of the Released Claims as defined in the Settlement

 Agreement.

        11.     Rule 11 Findings: The Court finds and concludes that the Parties and their

 respective counsel have complied in all respects with the requirements of Rule 11 of the Federal

 Rules of Civil Procedure in connection with the commencement, maintenance, prosecution,

 defense and settlement of the claims asserted in the Action against Defendants by Settlement

 Class Members.

        12.     No Admissions: This Judgment, the Preliminary Approval Order, the Settlement

 Agreement (whether or not consummated), including the exhibits thereto and the Plan of

 Allocation contained therein (or any other plan of allocation that may be approved by the Court),

 materials submitted in support of the Plan of Allocation, and the negotiations that led to the

 agreement in principle reached on December 11, 2018, the negotiation of the Settlement

 Agreement and its exhibits, and any papers submitted in support of approval of the Settlement,

 and any proceedings taken pursuant to or in connection with the Settlement Agreement or

 approval of the Settlement (including any arguments proffered in connection therewith): (a) shall

 not be offered against any of the Defendants as evidence of, or construed as, or deemed to be

 evidence of any presumption, concession, or admission by any of the Defendants with respect to

 the truth of any fact alleged by Plaintiffs or the validity of any claim that was, could have been,

 or may be asserted or the deficiency of any defense that has been, could have been, or may be




                                                   6
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 42 of 66 PageID #: 2337



 asserted in this Action or in any litigation, or of any liability, negligence, fault, or other

 wrongdoing of any kind by any of the Defendants; (b) shall not be offered against Plaintiffs as

 evidence of a presumption, concession or admission with respect to any liability, negligence,

 fault or wrongdoing of any kind, or in any way referred to for any other reason as against

 Plaintiffs in any civil, criminal or administrative action or proceeding, other than such

 proceedings as may be necessary to effectuate the provisions of the Settlement Agreement;

 provided, however, that if the Settlement Agreement is approved by the Court, the Parties and

 their respective counsel may refer to it to effectuate the protections from liability granted

 thereunder or otherwise to enforce the terms of the Settlement; (c) shall not be construed against

 any of the Parties as an admission, concession, or presumption that the Settlement Amount

 represents the amount which could be or would have been recovered by the Settlement Class

 after trial with respect to their claims in the Action; (d) shall not be construed against the

 Plaintiffs that any of the claims asserted or to be asserted in the Action are without merit, that

 any of the Defendants have or had meritorious defenses, or that damages recoverable by the

 Settlement Class would not have exceeded the Settlement Amount.

         13.     Retention of Jurisdiction: Without affecting the finality of this Judgment in any

 way, this Court retains continuing and exclusive jurisdiction over: (a) the Parties for purposes of

 the administration, interpretation, implementation and enforcement of the Settlement; (b) the

 disposition of the Settlement Fund; (c) any motion for an award of attorneys’ fees and litigation

 expenses by Plaintiffs’ Counsel in the Action that will be paid from the Settlement Fund; (d) any

 motion to approve the Plan of Allocation; (e) the Settlement Class Members for all matters

 relating to the Action; (f) the enforcement of the Bar Order against any person; and (g) the

 interpretation, implementation and enforcement of this Judgment.




                                                    7
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 43 of 66 PageID #: 2338



        14.     A separate order shall be entered on the motion of Plaintiffs’ Counsel for an

 award of attorneys’ fees and reimbursement of litigation expenses and Case Contribution Fees.

 Such order shall in no way affect or delay the finality of this Judgment and shall not affect or

 delay the Effective Date of the Settlement.

        15.     Modification of Settlement Agreement. Without further approval from the

 Court, Plaintiffs and Defendants are hereby authorized to agree to and adopt such amendments or

 modifications of the Settlement Agreement or any exhibits attached thereto to effectuate this

 Settlement that: (i) are not materially inconsistent with this Judgment; and (ii) do not materially

 limit the rights of Settlement Class Members in connection with the Settlement. Without further

 order of the Court, Plaintiffs and Defendants may agree to reasonable extensions of time to carry

 out any provisions of the Settlement.

        16.     Termination: If the Effective Date does not occur or the Settlement is terminated

 as provided in the Settlement Agreement, then this Judgment (and any orders of the Court

 relating to the Settlement) shall be vacated, rendered null and void and be of no further force or

 effect, except as otherwise provided by the Settlement Agreement.

        17.     Entry of Final Judgment: There is no just reason to delay entry of this

 Judgment as a final judgment with respect to the claims asserted in the Action against

 Defendants by Settlement Class Members. Accordingly, the Clerk of the Court is expressly

 directed to immediately enter this final judgment pursuant to Fed. R. Civ. P. 54(b) as against

 Defendants.

 SO ORDERED this ___ day of _________________, 2019.



                                                           _____________________________
                                                           The Honorable John A. Ross



                                                  8
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 44 of 66 PageID #: 2339



                                               United States District Court Judge




                                        9
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 45 of 66 PageID #: 2340




                             EXHIBIT B
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 46 of 66 PageID #: 2341



                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

  VALESKA SCHULTZ et al.,                          )
                                                   )
                 Plaintiffs,                       )
                                                   )
  v.                                               )            Case No. 4:16-cv-1346-JAR
                                                   )
  EDWARD D. JONES & CO., L.P., et al.,             )
                                                   )
                 Defendants.                       )


                 NOTICE OF PROPOSED CLASS ACTION SETTLEMENT

        A federal court has authorized this Notice. This is not a solicitation from a lawyer.

  PLEASE READ THIS NOTICE CAREFULLY AS IT MAY AFFECT YOUR RIGHTS.

        You are receiving this notice because the records of the Edward D. Jones & Co. Profit
 Sharing and 401(k) Plan (“the Plan”) indicate that you were a participant in the Plan who
 maintained a balance of any amount in the Plan at any point during the period from January 1,
 2010 to [date of entry of the Preliminary Approval Order]. As such, your rights may be affected
 by a proposed settlement of this class action lawsuit (the “Settlement”). Please read the
 following information carefully to find out what the lawsuit is about, what the terms of the
 proposed settlement are, what rights you have to object to the proposed settlement
 agreement if you disagree with its terms, and what deadlines apply.

         You do not need to do anything to be a part of this Class or, if the settlement is approved,
 to receive your share of the distribution. If you still have your savings in the Plan, your
 distribution will be made directly into your Plan account. If you have left the Plan, a check will
 be mailed to you.

                                    What this Lawsuit is About

         This class action lawsuit was filed on August 19, 2016, on behalf of certain Plan
 participants. Valeska Schultz, Melanie Waugh and Rosalind Staley (referred to as “Plaintiffs”
 or “Class Representatives”) are the named plaintiffs and the representatives on behalf of all
 members of the Settlement Class in the lawsuit.

        Plaintiffs sued Edward D. Jones & Co., L.P., The Jones Financial Companies, L.L.L.P.
 the Edward Jones Investment and Education Committee, the Edward Jones Profit Sharing and
 401(k) Administrative Committee and members of those committees (together, “Defendants”).
 The lawsuit involves claims that Defendants violated the federal Employee Retirement Income
 Security Act of 1974 (“ERISA”), 29 U.S.C. § 1104(a), by choosing investment funds that the
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 47 of 66 PageID #: 2342



 Plan offered based on whether Edward Jones had a corporate relationship with the fund’s
 provider, not whether the fund was a prudent investment option. Plaintiffs allege that the Plan
 selected investment options that consisted predominantly of mutual funds managed by “partners”
 and “preferred partners” of Edward Jones — investment management companies that worked
 closely with Edward Jones brokers and agents and paid revenue sharing to Edward Jones based
 on Edward Jones marketing their funds to Edward Jones clients. Plaintiffs allege there were
 superior, less expensive investment options available that Defendants should have chosen for the
 Plan. Plaintiffs also allege that Defendants caused Plan participants to pay excessive
 recordkeeping fees.

         Defendants deny all allegations of wrongdoing, fault, liability or damage to the Plaintiffs
 and the class, deny that they have engaged in any wrongdoing or violation of law or breach of
 duty, or acted in any way that was not in the best interest of the plan, and believe they acted
 properly at all times.

                                   The Terms of the Settlement

         This case has been pending since August 2016. To avoid prolonging the litigation further,
 Plaintiffs and Defendants have agreed to a settlement. Assuming the Settlement is approved by
 the Court, settling the case means that monetary relief will be distributed to the Settlement Class,
 and without the further delay and uncertainty of additional litigation. The terms of the
 Settlement are set forth in the Class Action Settlement Agreement, dated December __, 2018
 (“Settlement Agreement”), which is available at www.________.com, and are summarized
 below.

         1.     The Settlement Class Covered by the Settlement. The Court certified a
 Settlement Class, and the settlement applies to and is binding on that Class. The Settlement Class
 is defined as:

                All current and former participants in the Plan who maintained a balance
                of any amount in the Plan at any point during the period from January 1,
                2010 to the date of the entry of the Preliminary Approval Order.

         Defendants, including individual members of the Edward Jones Investment and
 Education Committee and the Edward Jones Profit Sharing and 401(k) Administrative
 Committee, as well as their beneficiaries, are excluded from the Class. Whether a person is a
 member of this Settlement Class is reflected in Edward D. Jones & Co., L.P.’s (“Edward Jones”)
 records. Such records indicate you may be a member of the Settlement Class because you are a
 current or former participant in the Plan who maintained a balance of any amount in the Plan at
 any point during the period from January 1, 2010 to the date of the entry of the Preliminary
 Approval Order.

        2.      The Payment and Allocation of a Settlement Fund. Edward Jones will cause
 $3,175,000 (the “Settlement Amount”) to be paid to settle the lawsuit. This sum, after the
 deduction of reasonable amounts to be approved by the Court for Case Contribution awards to




                                                  2
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 48 of 66 PageID #: 2343



 Plaintiffs and Attorneys’ Fees and Expenses, Administration Costs, and Taxes and Tax-Related
 Costs,1 will be distributed to participants in the Plan during the relevant period, pursuant to a
 Plan of Allocation approved by the Court. The details of the Plan of Allocation are available at
 www._______.com, and are generally calculated using the average year-end account balances of
 each participant during the Class Period. Pursuant to the terms of the Settlement Agreement, the
 Settlement Administrator has obtained plan records and will pay your award, if any.
 Consequently, all inquiries related to such distributions should be addressed solely to the
 Settlement Administrator, at the addresses listed below.

         3.      The Release of Claims by the Settlement Class. In exchange for the Settlement
 Payment, all members of the Settlement Class will release Defendants from claims related to the
 facts or defenses asserted in the action. Specifically, they will release Defendants, and each of
 their predecessors, successors, parents, subsidiaries, affiliates, divisions, assigns, officers,
 directors, committees, partners, members, employees, fiduciaries, administrators, actuaries,
 agents, insurers, representatives, attorneys, retained experts and trustees (including but not
 limited to the current and past trustees or fiduciaries of the Plan and current and/or past members
 of the Edward Jones Investment and Education Committee and Edward Jones Profit Sharing and
 401(k) Administrative Committee), from any and all claims for monetary, injunctive and all
 other relief against Defendants Edward D. Jones & Co., L.P., The Edward Jones Investment and
 Education Committee, The Edward Jones Profit Sharing and 401(k) Administrative Committee,
 Brett Bayston, Bonnie Caudle, Mark Vivian, Stina Wishman, Jan-Marie Kain, Linda Bannister,
 Ann Echelmeier, Curtis Long, David Gibson, Ken Blanchard, Jason Jonczak, Julie Rea, Asma
 Usmani, Glen Kolod, Juli Johnson, Jess Dechant and Peggy Robinson, as well as all other
 Defendant Released Parties that arise out of or relate to the transactions and occurrences asserted
 in the Action, or that could have been asserted in the Action, including, but not limited to, the
 selection and monitoring of Plan investment options and the expense of the Plan's recordkeeper.
 Released Claims shall not include claims to enforce the covenants or obligations set forth in this
 Agreement, nor shall they include, and this Agreement does not in any way bar, limit, waive, or
 release, any individual claim by any Plaintiff or a Settlement Class Member for vested benefits
 that are otherwise due under the terms of the Plan. The Release is set forth in full in the
 Settlement Agreement, which can be viewed online at www.edwardjones401ksettlement.com, or
 requested from Class Counsel.

                                The Settlement Approval Process

         The Court granted preliminary approval of the proposed Settlement, and approved this
 notice. The Settlement will not take effect, however, until the Court enters a final approval order.
 The Court will hold a Fairness Hearing on ___________, which will take place at the
 _________. The date and location of the Fairness Hearing is subject to change by order of the
 Court, which will appear on the Court’s docket for the case. Prior to the Fairness Hearing, the
 named Plan fiduciary will select an Independent Fiduciary to provide an authorization as may be



 1
         All capitalized terms not defined in this Notice shall be construed consistent with the
 definitions provided in the Settlement Agreement.



                                                  3
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 49 of 66 PageID #: 2344



 required by Prohibited Transaction Exemption 2003-39 or any other applicable class or statutory
 exemptions.

                          The Opportunity to Object to the Settlement

         Prior to the Fairness Hearing, Class members will have the opportunity to object to the
 proposed Settlement. Class members can give reasons why they think the Court should not
 approve it. To object, you must send your objection to the Court, at _______________, and to
 the Parties at the following addresses:

        To Class Counsel:

        Gregory Y. Porter
        BAILEY & GLASSER LLP
        910 17th Street, NW
        Suite 800
        Washington, DC 20006
        Mark G. Boyko
        Bailey & Glasser, LLP 8012
        Bonhomme Ave. Suite 300
        St. Louis, MO 63105
        Telephone:    (314) 863-5446
        Facsimile:    (314) 863-5483
        Email: mboyko@baileyglasser.com




        To Defendants’ Counsel:

        Thomas J. Kavaler
        Cahill Gordon & Reindel LLP
        80 Pine Street
        New York, NY 10005-1702
        Telephone:     (212) 701-3406
        Facsimile:     (212) 378-2230
        Email:tkavaler@cahill.com

        James F. Bennett
        Dowd Bennett LLP
        7733 Forsyth Blvd.
        Suite 1900
        St. Louis, MO 63105
        Telephone:    (314) 889-7302
        Facsimile:    (314) 378-2230
        Email: jbennett@dowdbennett.com




                                                 4
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 50 of 66 PageID #: 2345




          Objections must be filed with the Court Clerk on or before _______, 2019. Objections
 filed after that date will not be considered. Any Class member failing to submit a timely
 objection will be deemed to have waived any objection he or she might have, and any untimely
 objection will be barred absent an order from the Court. Objections must include: (1) the case
 name and number; (2) your full name, current address, telephone number and signature; (3) a
 statement that you are a Class member and an explanation of the basis upon which you claim to
 be a Class member; (4) all grounds for the objection, with specificity, accompanied by any legal
 support known to you or your counsel; (5) a statement as to whether you or your counsel intends
 to personally appear and/or testify at the Fairness Hearing; (6) a list of any persons you or your
 counsel may call to testify at the Fairness Hearing in support of your objection, and (7) whether
 your objection applies only to you, to a specific subset of the class, or to the entire class.

         Anyone who files and serves a timely written objection in accordance with the
 instructions above may also appear at the Fairness Hearing either in person or through qualified
 counsel retained at his or her own expense. Those persons or their attorneys intending to appear
 at the Fairness Hearing must effect service of a notice of intention to appear setting forth: (1) the
 name, address, and telephone number of the Settlement Class member, and (2) if applicable, the
 name, address, and telephone number of that Class member's attorney — on Class Counsel and
 Defendants’ counsel (at the addresses set out above) and file it with the Court Clerk by no later
 than _________. Anyone who does not timely file and serve a notice of intention to appear in
 accordance with this paragraph shall not be permitted to appear at the Fairness Hearing, except
 by Order of the Court for good cause shown. Any comment or objection that is timely filed will
 be considered by the Court even in the absence of a personal appearance by the Settlement Class
 member or his or her counsel.

         The Court will consider objections in deciding whether to grant final approval. Objectors
 are not required to attend the Fairness Hearing, but if you intend to appear you must state your
 intention to do so in the manner described above. Class members who do not comply with these
 procedures, or who miss the deadline to file an objection, lose the opportunity to have their
 objection considered by the Court or to appeal from any order or judgment entered by the Court
 regarding the Settlement.

              Attorneys’ Fees and Case Contribution Award for Named Plaintiffs

        The Settlement Class is represented by Class Counsel. The attorneys for the Settlement
 Class are as follows:

 Gregory Y. Porter                                     Mark G. Boyko
 BAILEY & GLASSER LLP                                  BAILEY & GLASSER LLP
 1055 Thomas Jefferson Street NW                       8012 Bonhomme Ave
 Suite 540                                             Suite 300
 Washington, DC 20007                                  St. Louis, MO 63105

         Class Counsel and the Class Representatives have devoted many hours to investigating
 the claims, bringing this case, and pursuing it for over two years. During that time, Class Counsel


                                                   5
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 51 of 66 PageID #: 2346



 incurred case expenses in addition to the time spent by attorneys, paralegals, and others. Class
 Counsel also took the risk of litigation and have not been paid for their time and expenses while
 this case has been pending before the Court.

         Class Counsel will file a motion with the Court seeking approval of payment from the
 Settlement Fund of the expenses they incurred in prosecuting the case, reasonable attorneys’
 fees, and a Case Contribution Award not to exceed $10,000 for each of the three Class
 Representatives. Class Counsel intend to seek attorneys’ fees not to exceed one-third of the
 Settlement Fund, or $1,058,333. The motion and supporting papers will be filed on or before
 ____, 2019. After that date, you may review the motion and supporting papers at
 www._________.com. Any attorneys’ fees, expenses, and Case Contribution Award approved
 by the Court, in addition to the expenses incurred by the Settlement Administrator in sending this
 notice and administering the Settlement, will be paid from the Settlement Fund.

                                    Getting More Information

         You do not need to do anything to be a part of this Class or, if the settlement is approved,
 to receive your share of the distribution. If you still have your savings in the Plan, your
 distribution will be made directly into your Plan account. If you have left the Plan, a check will
 be mailed to you.

         You can visit the settlement website at www.edwardjones401ksettlement.com where
 you will find the full Settlement Agreement, the Court’s order granting preliminary approval,
 this notice and other relevant documents. If there are any changes to these deadlines, the date of
 the Final Approval Hearing, or Settlement Agreement, those changes will be posted to the
 Settlement Website. You will not receive an additional mailed notice with those changes, unless
 separately ordered by the Court. If you cannot find the information you need on the website, you
 may also contact 1-800-xxx-xxxx for more information. Please do not contact the Court to get
 additional information.



 Dated: December __, 2018                              By Order of the United States District Court
                                                               District Judge _________




                                                  6
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 52 of 66 PageID #: 2347




                             EXHIBIT C
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 53 of 66 PageID #: 2348




                               A.     PLAN OF ALLOCATION
        1.      The Settlement Administrator shall obtain from the Recordkeeper and/or the

 Company the balances for each Class Member in their Plan accounts (401(k) and profit sharing)

 as of January 1, 2010, (or as close thereto as practicable) and as of December 31 in 2010, and on

 December 31 of each subsequent year of the Class Period up to and including 2017. For 2018,

 September 30, 2018, or a later date up to the date of the signing of the Settlement Agreement,

 will be used. The Participant’s plan account balance, calculated as the sum of each participants’

 balance in their Plan Profit Sharing and 401(k) accounts, at each such time will be known as the

 “Annual Account Balance”.

        2.      The Settlement Administrator shall obtain, in writing, an agreement between the

 Company, Class Counsel, and the Settlement Administrator on the net settlement proceeds, after

 payment of fees, expenses, costs and awards, and an agreed-upon additional amount for

 anticipated and unanticipated future settlement expenses (“Distributable Settlement Amount”).

        3.      Allocation of payments shall be in proportion to class member investments in the

 Plan. The Distributable Settlement Amount, will be allocated as follows:

                   a. First: Calculate the sum of all Annual Account Balances for each year of
                      the class period.

                   b. Second: allocate each Class Member a share of the Distributable
                      Settlement Amount in proportion to the sum of that participant’s Annual
                      Account Balances, where the numerator is class member’s Annual
                      Account Balances and the denominator is the total of all Class Member’s
                      Annual Account Balances;

        4.      Class members who are entitled to a distribution of less than $10.00 (combining

 all accounts, whether 401(k) or Profit Sharing) will receive a distribution of $10. Class members’

 awards falling below $10.00, will be progressively increased to $10 from the Distributable

 Settlement Amount and the Distributable Settlement Amount will be re-allocated until the lowest
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 54 of 66 PageID #: 2349



 participating Class member award is $10.00. This modified award shall be known as the Class

 Member’s Entitlement Amount.

        5.      For Participants with an Active Account (an account with a positive balance) at

 the time of distribution, each Participant’s Class Member’s Entitlement Amount will be allocated

 into their 401(k) and profit sharing accounts in proportion to each account’s contribution to that

 Class Member’s Entitlement Amount. For Participants with an Active Account in only the

 401(k) or Profit Sharing portions of the Plan, the entire Class Member’s Entitlement Amount

 will be allocated to the Active Account. For Class Members with no Active Account at the time

 of distribution, a single distribution will be made based on the combined Class Member

 Entitlement Amount.

        6.      The Settlement Administrator shall utilize the calculations required to be

 performed herein for making the required distributions of the Entitlement Amount, less any

 required tax withholdings or penalties, to each Class Member. In the event that the Settlement

 Administrator determine that the Plan of Allocation would otherwise require payments

 exceeding the Distributable Settlement Amount, the Settlement Administrator is authorized to

 make such changes as are necessary to the Plan of Allocation such that said totals do not exceed

 the Distributable Settlement Amount. The Settlement Administrator shall be solely responsible

 for performing any calculations required by this Plan of Allocation.

        7.      If the Settlement Administrator concludes that it is impracticable to implement

 any provision of the Plan of Allocation, it shall be authorized to make such changes to the

 methodology as are necessary to implement as closely as possible the terms of the Settlement

 Agreement, so long as the total amount of all un-voided checks to be written by the Settlement
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 55 of 66 PageID #: 2350



 Administrator does not—without written agreement of the Company and Class Counsel—

 exceed the Distributable Settlement Amount.

        8.      No sooner than fourteen (14) calendar days following the expiration of all un-

 deposited checks issued pursuant to this Plan of Allocation, any amount remaining in the

 Qualified Settlement Fund shall be paid to the Plan for the purpose of defraying administrative

 fees and expenses of the Plan that would otherwise be charged to the Plan’s Participants. In no

 event shall any part of the Settlement Fund be used to reimburse any Defendant or otherwise

 offset costs, including settlement related costs, incurred by any Defendant.
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 56 of 66 PageID #: 2351




                             EXHIBIT D
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 57 of 66 PageID #: 2352



                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

  VALESKA SCHULTZ et al.,                        )
                                                 )
                 Plaintiffs,                     )
                                                 )
  v.                                             )            Case No. 4:16-cv-1346-JAR
                                                 )
  EDWARD D. JONES & CO., L.P., et al.,           )
                                                 )
                 Defendants.                     )


                               PRELIMINARY APPROVAL ORDER

       1) CONDITIONALLY CERTIFYING THE SETTLEMENT CLASS AND
          APPOINTING CLASS COUNSEL;
       2) GRANTING PRELIMINARY APPROVAL OF THE SETTLEMENT;
       3) ENJOINING SETTLEMENT CLASS MEMBERS FROM PURSUING ANY
          CLAIMS THAT ARISE OUT OF OR RELATE IN ANY WAY TO THE CLAIMS
          AT ISSUE IN THIS ACTION PENDING FINAL APPROVAL OF THE
          SETTLEMENT;
       4) DIRECTING NOTICE TO SETTLEMENT CLASS MEMBERS AND
          APPROVING THE PLAN AND FORM OF NOTICE;
       5) APPOINTING A SETTLEMENT ADMINISTRATOR;
       6) SCHEDULING A FAIRNESS HEARING; AND
       7) SCHEDULING A HEARING ON CLASS COUNSEL’S MOTION FOR FEES AND
          COSTS AND THE PAYMENT OF SERVICE AWARDS TO THE NAMED
          PLAINTIFFS.


         The Court having received and considered Plaintiffs Unopposed Motion for Preliminary

 Approval, Plaintiffs’ Unopposed Motion for Certification of Settlement Class, and Motion for

 Appointment of Class Counsel (the “Motion”) (Doc. __) in the above-captioned action (the

 “Action”) and supporting papers including the Class Action Settlement Agreement dated

 December 11, 2018, (the “Settlement Agreement”) and the declarations of counsel, having

 further considered the arguments of counsel and the pleadings and record in this case, and having

 held a hearing on the motion on ________, and finding good cause for granting the Motion,
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 58 of 66 PageID #: 2353



 IT IS HEREBY ORDERED AS FOLLOWS:

        1.      Capitalized terms used in this Order that are not otherwise identified herein have

 the meaning assigned to them in the Settlement Agreement.

        2.      This Court has jurisdiction to consider the Motion and the relief requested therein

 in accordance with 28 U.S.C. § 1331 and 29 U.S.C. § 1132(e)(1).

        3.      Venue before the Court is proper pursuant to 29 U.S.C. § 1132(e)(2).

        4.      The terms set forth in the Settlement Agreement are hereby preliminarily

 approved, subject to further consideration at the Fairness Hearing provided for below. The Court

 concludes that the Settlement Agreement is sufficiently within the range of reasonableness to

 warrant the preliminary approval of the Settlement Agreement, the scheduling of the Fairness

 Hearing, and the mailing of notices to Settlement Class Members, each as provided for in this

 Order. The Court further finds that the formula proposed by Plaintiffs and Class Counsel for

 allocating the Distributable Settlement Amount among Settlement Class Members is fair and

 reasonable.

        5.      The Court approves the retention by Class Counsel of KCC Class Action Services

 LLC, as the Settlement Administrator.

        6.      In further aid of the Court’s jurisdiction to review, consider, implement, and

 enforce the settlement, the Court orders that Plaintiffs and all Settlement Class Members are

 preliminarily enjoined and barred from commencing, prosecuting, or otherwise litigating, in

 whole or in part, either directly, representatively, derivatively, or in any other capacity, whether

 by complaint, counterclaim, defense, or otherwise, in any local, state, or federal court, or in any

 agency or other authority or forum wherever located, any contention, allegation, claim, cause of

 action, matter, lawsuit, arbitration, or action (including but not limited to actions pending as of
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 59 of 66 PageID #: 2354



 the date of this Order), that arises out of or relates in any way to the Released Claims.

        7.      The Court approves the Notice of Proposed Class Action Settlement (“Notice”) in

 the form attached as Exhibit B to the Settlement Agreement.

                           Class Certification for Settlement Purposes

        8.      Pursuant to Rule 23(b)(1) of the Federal Rules of Civil Procedure, the Court

 certifies, solely for the purposes of effectuating the Settlement, a proposed non-opt-out

 Settlement Class under Rule 23(b)(1) consisting of Current and Former Participants in the Plan

 who maintained a balance of any amount in the Plan at any point during the period from August

 19, 2010 to the date of this Order.

        9.      Solely for purposes of the proposed Settlement of this Action, the Court finds that

 each element required for certification of the Settlement Class pursuant to Rule 23(a) of the

 Federal Rules of Civil Procedure has been met: (a) the members of the Settlement Class are so

 numerous that their joinder in the Actions would be impracticable; (b) there are questions of law

 and fact common to the Settlement Class; (c) the claims of Named Plaintiffs are typical of the

 claims of the Settlement Class; (d) Named Plaintiffs and Named Plaintiffs’ Counsel have fairly

 and adequately represented and protected the interests of the Settlement Class. With respect to

 the Settlement Class, the Court finds that the requirements of Rule 23(b)(1)(A) and 23(b)(1)(B)

 have been met. Prosecution of separate actions by individual members of the Settlement Class

 would create a risk of inconsistent or varying adjudications as to individual Settlement Class

 Members that would establish incompatible standards of conduct for the parties opposing the

 claims asserted in this Action. Monetary relief ordered as a result of any one action by an

 individual class member would alter the Plan for all class members, impairing or impeding those

 other members’ ability to prosecute their interests.
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 60 of 66 PageID #: 2355



        10.     The Court hereby finds and concludes that pursuant to Rule 23 of the Federal

 Rules of Civil Procedure, and for the purposes of the Settlement only, Plaintiffs are adequate

 class representatives and certifies them as Class Representatives for the Settlement Class. The

 Court also appoints Plaintiffs’ Counsel as Class Counsel for the Settlement Class.

                                      Manner of Giving Notice

        11.     Not later than fourteen (14) days after entry of this Order, Defendants shall cause

 data to be provided to the Settlement Administrator sufficient to determine the identity and last

 known address of Settlement Class Members. The names and addresses provided to the

 Settlement Administrator pursuant to this Order shall be used solely for the purpose of providing

 notice of this Settlement and for no other purpose.

        12.     Not later than thirty-five (35) days after entry of this Order, the Settlement

 Administrator shall send the Notice by electronic mail to current Plan participants who are

 Settlement Class Members and have elected to receive their quarterly statements electronically,

 or by first-class mail to the address on file at the Plan's current recordkeeper for Current

 Participants who are Settlement Class Members and do not receive their quarterly statements

 electronically. Former Participants who are Settlement Class Members will receive the Notice by

 mail to the last address on file with the Plan's recordkeeper. For those receiving Notice via mail,

 the mailing address will be updated by the Settlement Administrator through the National

 Change of Address database before mailing (with all returned mail skip-traced and promptly re-

 mailed).

        13.     Not later than five (5) days after sending the Notice to Settlement Class Members,

 the Settlement Administrator shall provide to Class Counsel and to Defendants’ Counsel a

 declaration attesting to compliance with the sending of the Settlement Notices, as set forth above.
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 61 of 66 PageID #: 2356



        14.     The Court finds that the notice to be provided as set forth in this Order is the best

 means of providing notice to the Settlement Class Members as is practicable under the

 circumstances and, when completed, shall constitute due and sufficient notice of the Settlement

 and the Fairness Hearing to all persons affected by or entitled to participate in the Settlement, the

 hearing on the motion for fees, or the Fairness Hearing, in full compliance with the requirements

 of due process and the Federal Rules of Civil Procedure.

        15.     All reasonable costs incurred by Plaintiffs’ Counsel or the Settlement

 Administrator for providing the Notice as well as for administering the Settlement shall be paid

 as set forth in the Settlement Agreement without further order of the Court.

                                          Fairness Hearing

        16.     The Court will hold a settlement hearing (the “Fairness Hearing”) on _______ in

 Courtroom 12 North of the United States District Court for the Eastern District of Missouri,

 located at the Thomas F. Eagleton U.S. Courthouse, 111 South 10th Street, St. Louis, Missouri

 63102, for the following purposes (a) to determine whether the proposed Settlement on the terms

 and conditions provided for in the Settlement Agreement is fair, reasonable, adequate and in the

 best interests of the Settlement Class and should be approved by the Court; (b) to determine

 whether a Judgment substantially in the form attached as Exhibit A to the Settlement Agreement

 should be entered dismissing with prejudice all claims asserted in the Action against Defendants

 with respect to Settlement Class Members; (c) to determine whether the proposed Plan of

 Allocation (attached as Exhibit C to the Settlement Agreement) for the net proceeds of the

 Settlement is fair and reasonable and should be approved; (d) to determine whether the motion

 by Plaintiffs’ Counsel for an award of attorneys’ fees and reimbursement of litigation expenses

 should be approved; and (e) to consider any other matters that may properly be brought before
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 62 of 66 PageID #: 2357



 the Court in connection with the Settlement. Notice of the Settlement and the Fairness Hearing

 shall be given to Settlement Class Members as set forth in Paragraph 12 of this Order.

        17.     The Court may adjourn the Fairness Hearing and approve the proposed Settlement

 with such modification as the Parties may agree to, if appropriate, without further notice to the

 Settlement Class.

        18.     Not later than 30 days before the Fairness Hearing, Class Counsel shall submit

 their papers in support of final approval of the Settlement Agreement and Class Counsels’

 applications for attorneys’ fees, expenses and service payments.

                                     Objections to the Settlement

        19.     The Court will consider written comments and objections to the Settlement

 Agreement, to the proposed award of attorneys’ fees and expenses, or to the request for a Case

 Contribution Award for the Named Plaintiffs only if such written comments or objections are

 filed with the Court Clerk not later than 15 days before the Fairness Hearing and comply with the

 requirements of Paragraph 20 below, and are served on the Parties at the following addresses

        For Filing with the Court:




        To Class Counsel:

        Gregory Y. Porter
        BAILEY & GLASSER LLP
        910 17th Street, NW
        Suite 800
        Washington, DC 20006
        Mark G. Boyko
        Bailey & Glasser, LLP 8012 Bonhomme Ave. Suite 300
        St. Louis, MO 63105
        Telephone:    (314) 863-5446
        Facsimile:    (314) 863-5483
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 63 of 66 PageID #: 2358



        Email: mboyko@baileyglasser.com




        To Defendants’ Counsel:

        Thomas J. Kavaler
        Cahill Gordon & Reindel LLP
        80 Pine Street
        New York, NY 10005-1702
        Telephone:     (212) 701-3406
        Facsimile:     (212) 378-2230 Email:tkavaler@cahill.com

        James F. Bennett
        Dowd Bennett LLP
        7733 Forsyth Blvd.
        Suite 1900
        St. Louis, MO 63105
        Telephone:    (314) 889-7302
        Facsimile:    (314) 378-2230
        Email: jbennett@dowdbennett.com




        20.     The Court will only consider written comments and objections to the Settlement

 that are signed by the Settlement Class Member and are timely filed with the Court and include

 all of the following: (a) the name and case number of the Action; (b) the Settlement Class

 Member’s full name, address, telephone number, and signature; (c) a statement that the person

 submitting the comments or objections is a Settlement Class Member and an explanation of the

 basis upon which the person claims to be a Settlement Class Member; (d) all grounds for the

 objection, accompanied by any legal support known to the objector or his or her counsel; (e) a

 statement as to whether the Settlement Class Member or his or her counsel intends to personally

 appear and/or testify at the Fairness Hearing; and (f) a list of any persons the objector or his or

 her counsel may call to testify at the Fairness Hearing in support of the objection. Any member
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 64 of 66 PageID #: 2359



 of the Settlement Class or other person who does not timely file and serve a written objection

 complying with the terms of this paragraph shall be deemed to have waived, and shall be

 foreclosed from raising, any objection to the Settlement Agreement, and any untimely objection

 shall be barred absent an order from the Court. The Named Plaintiffs or Defendants may, bearing

 the cost, take discovery, including depositions not to exceed three hours in length, from anyone

 who files an objection with respect to any of the issues raised in the objection.

        21.     Anyone who files and serves a timely, written comment or objection in

 accordance with this Order may also appear at the Fairness Hearing either in person or through

 qualified counsel retained at their own expense. Those persons or their attorneys intending to

 appear at the Fairness Hearing must effect service of a notice of intention to appear setting forth,

 among other things, the name, address, and telephone number of the Settlement Class Member

 (and, if applicable, the name, address, and telephone number of that Settlement Class Member’s

 attorney) on Class Counsel and Defendants’ Counsel (at the addresses set out above) and file it

 with the Court Clerk by no later than 15 days before the Fairness Hearing. Anyone who does not

 timely file and serve a notice of intention to appear in accordance with this paragraph shall not

 be permitted to appear at the Fairness Hearing, except by Order of the Court for good cause

 shown. Any comment or objection that is timely filed will be considered by the Court even in the

 absence of a personal appearance by the Settlement Class Member or that Settlement Class

 Member’s counsel.

        22.     The Parties may file written responses to any objections not later than 7 days

 before the Fairness Hearing.

                                    Termination of Settlement

        23.     This Order shall become null and void, ab initio, and shall be without prejudice to
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 65 of 66 PageID #: 2360



 the rights of the Parties, all of whom shall be restored to their respective statuses as of the filing

 of the Complaint, prior to this Settlement Agreement, if the Settlement Agreement is terminated

 in accordance with the terms of the Settlement Agreement

                                             Use of Order

         24.     This Order is not admissible as evidence for any purpose against Defendants in

 any pending or future litigation involving any individual or entity. This Order (a) shall not give

 rise to any inference of, and shall not be construed or used as an admission, concession, or

 declaration against any Defendant of, wrongdoing or liability in the Actions or any other

 proceeding; (b) is not an admission of any liability of any kind, whether legal or factual; (c) shall

 not be used or received in evidence in any action or proceeding for any purpose, except in an

 action or proceeding to enforce the Settlement Agreement; (d) shall not be construed or used as

 an admission, concession, or declaration by or against Plaintiffs or the Settlement Class that their

 claims lack merit or that the relief requested in the Actions is inappropriate, improper or

 unavailable; (e) shall not be construed or used as an admission, concession, declaration or waiver

 by any party of any arguments, defenses, or claims he, she, or it may have, including, but not

 limited to, any objections by Defendants to class certification in the event that the Settlement

 Agreement is terminated. This Order and the Settlement Agreement and any proceedings taken

 pursuant to the Settlement Agreement are for settlement purposes only. Defendants specifically

 deny any fault, breach, liability or wrongdoing.

                                              Jurisdiction

         25.     The Court hereby retains jurisdiction for purposes of implementing the Settlement

 Agreement, and reserves the power to enter additional orders to effectuate the fair and orderly

 administration and consummation of the Settlement Agreement as may from time to time be
Case: 4:16-cv-01346-JAR Doc. #: 99-1 Filed: 03/19/19 Page: 66 of 66 PageID #: 2361



 appropriate, and to resolve any and all disputes arising thereunder.



 SO ORDERED this ___ day of _________________, 2018.



                                                              _____________________________
                                                              The Honorable John A. Ross
                                                              U.S. District Court Judge
